Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 04/14/2022 for application number 16/940,222. Claims 24, 25, 27, 28, 30, 31, 33, 39, 42, 48, and 51 have been amended. Applicant’s amendments have overcome the 35 USC § 112 and 35 USC § 101 rejections identified in the previous office action. The applicant’s acknowledgement of claim interpretation under 35 USC § 112(f) or 35 USC § 112 (pre-AIA ), Sixth Paragraph is made of record. Claims 1-23 were previously cancelled. Claims 24-53 are pending.

Reason for Allowance
Claims 24-53 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Yin et al. (US 20170041951 A1; hereinafter “Yin”) 
Takahashi et al. (US 20090296631 A1; hereinafter “Takahashi”)
Damnjanovic et al. (US 20160105858 A1; hereinafter “Damnjanovic”)
Huang et al. (US 20160381706 A1; hereinafter “Huang”)
Dickey et al. (US 20170325252 A1; hereinafter “Dickey”)
 Ansari et al. (US 20190069324 A1; hereinafter “Ansari”) 
Kalhan et al. (US 20170086214 A1; hereinafter “Kalhan”) 

Regarding claim 24, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“wherein a first packet of the first sequence of packets is separated in time from a second packet of the first sequence of packets based on a first coordinated interframe space (IFS) period that is for the first apparatus and the at least one second apparatus.”
In contrast, the closest prior art, Yin, discloses a method of wireless communications by a first apparatus, comprising: 
receiving a first message associated with synchronized transmission on a wireless channel ([0151], [0155], [0160]); and 
initiating synchronized transmission of a first sequence of packets based on the schedule ([0160]).  
Takahashi discloses a method of wireless communications by a first apparatus, comprising: determining a schedule for the synchronized transmission with at least one second apparatus on the wireless channel based on the first message; and initiating transmission of a first sequence of packets based on the schedule, wherein a first start time of the first sequence of packets and a second start time of at least one second sequence of packets transmitted by the at least one second apparatus are synchronized on the wireless channel ([0072] and Fig. 8).
Damnjanovic discloses detecting energy on the wireless channel; and comparing the energy to a threshold, wherein the wireless channel is determined to be busy based on the energy compared to the threshold ([0076]).
Huang discloses an overlap between the CCA timeslot and an interframe space (IFS) period ([0053]).
But, as argued persuasively by the applicant, none of Yin et al., Takahashi et al., and Damnjanovic et al. teaches or suggests a sequence of packets in which packets are separated by a coordinated IFS period that is for a transmitting apparatus and another apparatus. Huang et al. is directed to a clear channel assessment (CCA) in which a wireless channel is sensed, and if a signal is detected on the wireless channel, then a transmitter backs off of transmitting for an IFS plus a set of backoff slots ([0042]). However, the cited sections of Huang et al. do not include any teaching or suggestion showing an IFS in relation to a sequence of packets from a transmitter.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 33, 42, and 51 mutatis mutandis.  Accordingly, claims 24-53 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471